          Case 2:16-cv-00488-APG-DJA Document 63 Filed 11/10/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                  Case No.: 2:16-cv-00488-APG-DJA

 4          Plaintiff                                                     Order

 5 v.

 6 CANYON CREST MASTERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         As I stated in my prior order, counterclaimant RLP-Pebble Creek Bluff, LLC’s cross

10 claims against cross defendants Canyon Crest Masters Association and Alessi & Koenig, LLC

11 remain pending. ECF No. 60. The proposed joint pretrial order is now overdue.

12         I THEREFORE ORDER that by November 25, 2020, the remaining parties shall file a

13 proposed joint pretrial order on the pending cross claims. Failure to comply will result in

14 dismissal of those claims with prejudice.

15         DATED this 10th day of November, 2020.

16

17
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
